       Case 3:16-cv-00396-MMD-WGC Document 116 Filed 07/10/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


JOSEPH ANTONETTI,                    )                  3:16-cv-00396-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  July 10, 2020
E.K. MCDANIELS, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendants’ Motion for Leave to File a Belated Motion for Summary
Judgment (ECF No. 113). Defendants request an additional 63 days to file a dispositive motion
and state:

           “the motion for summary judgment in the instant case was due on May 29,
           2020. ECF No. 105 at 2. Quarantine measures recently imposed by Governor
           Sisolak in response to the COVID-19 virus pandemic have necessitated
           home-based work arrangements for staff at the Office of the Attorney General
           (“OAG”). Due to limited access to the OAG’s legal document tracking
           software while working remotely, the undersigned counsel confused the two
           Antonetti cases and erroneously believed a motion for summary judgment
           had already been filed in this case.” (Id. at 2.)

        The court will note that Defendants’ motion fails to comply with LR IA 6-1(a) which states:

           A motion or stipulation to extend time must state the reasons for the extension
           requested and must inform the court of all previous extensions of the subject
           deadline the court granted. (Examples: “This is the first stipulation for
           extension of time to file motions.” “This is the third motion to extend time to
           take discovery.”) . . . (emphasis added)

 ///
     Case 3:16-cv-00396-MMD-WGC Document 116 Filed 07/10/20 Page 2 of 2



 MINUTES OF THE COURT
 3:16-cv-00396-MMD-WGC
 July 10, 2020
 Page Two
 ____________________________/



       Although a technicality, it nonetheless is a component of the Local Rule regarding
 extensions. Defendants’ motion did not identify the number of prior extension requests sought
 by defendants, which in this instance reflects there were three prior requests - which the court
 granted.

       Additionally, Deputy Attorney General Martin does not explain how furloughs within the
Attorney General’s office (and how many days of furlough were required to be take and when)
prevented requesting an extension of time before the dispositive motion deadline of May 29,
2020 expired. The court’s docket reflects that the court has granted Defendants’ multiple
extensions to file dispositive motions (ECF Nos. 86, 88, 97, and 105).

        The court is concerned that to permit such an egregious miscalculation of deadlines that
the calendaring system of the Office of the Attorney General appears to be in serious disarray.

        The court will nonetheless reluctantly GRANT Defendant’s motion (ECF No. 113). The
parties shall have to and including August 7, 2020, in which to file dispositive motions. The Joint
Pretrial Order shall be filed on or before September 7, 2020, if no dispositive motions are pending.
THERE SHALL BE NO FURTHER EXTENSIONS GRANTED.

       IT IS SO ORDERED.
                                                     DEBRA K. KEMPI, CLERK

                                                     By: _______/s/_____________
                                                           Deputy Clerk
